DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/09/2022.  These drawings are acceptable.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-30 directed to inventions non-elected without traverse.  Accordingly, claims 17-30 have been cancelled.
This application is in condition for allowance except for the presence of claims 31-35 directed to Species non-elected without traverse.  Accordingly, claims 31-35 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the claims:

Claims 17-30 and 31-35 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Smith, Bouduban, and Luscombe.  However, none of those references teach or suggest the platform defining at least one elongated channel extending along a surface thereof from a peripheral edge of the platform and terminated at a position of an anchoring member of a first platform when the anchoring member is extended through the second platform, because the elongated channel in all three references above is an aperture or hole which is spaced apart from the peripheral edge and thus the elongated channel does not extend from peripheral edge.  There is no apparent motivation to modify the references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771